DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
A preliminary amendment was filed on 12/16/2019, claims 1, 3, 6-9, 11, and 14-16 are now pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2020, 9/23/2020, 1/4/2021, and 3/25/2021 are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMMUNICATION APPARATUS, METHOD AND COMPUTER PROGRAM FOR PDCP DUPLICATION.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claim is not directed to any of the statutory categories, it is directed to a computer program per se, without any structural recitations. Therefore, since the claimed computer program is not tangibly 
An amendment to the claim adding a non-transitory computer readable medium must be supported by accompanying disclosure in the specification, otherwise, it will raise a new matter issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al (US 20200120569 A1, hereinafter Baek).

Consider claim 1, Baek discloses an apparatus comprising: at least one processor and at least one memory including computer program code (Referring to FIG. 18, a terminal may include a transceiver 1810, a controller 1820, and a memory 1830. In the disclosure, the controller may be defined as a circuit, an application-specific integrated circuit or at least one processor, paragraph 131), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 

responsive to deactivation of PDCP duplication for the radio bearer, cause mapping a logical channel associated with the duplicate RLC of the radio bearer to at least one active cell associated with the original RLC of the radio bearer such that data in a buffer associated with the duplicate RLC is transmitted on the logical channel to the at least one active cell (If packet duplication is deactivated in the embodiment of FIG. 7, only the RLC 1 701 may perform packet transmission. In this case, logical channel 1 may use all of the PCell 711, SCell 1 712, SCell 2 713, SCell 3 714, and SCell 4 715 to transmit a packet. That is, packet transmission may be carried out through all the activated cells. If the RLC 2 has remaining packets that should be transmitted and the corresponding packets cannot be destroyed, the RLC 2 may also perform transmission of the corresponding remaining packets. In this case, the packet transmission may be carried out through all activated cells in the same manner in the RLC 1, paragraphs 79-80).

Consider claim 3, and as applied to claim 2 above, Baek discloses wherein the at least one memory and the computer code are configured, with the at least one processor, to cause the apparatus to determine if said buffer has data to be transmitted after said deactivation of said duplicate link PDCP duplication (If the RLC 2 has 

	Consider claim 6, and as applied to claim 1 above, Baek discloses wherein said at least one active cell comprises at least one of a primary cell and a secondary cell (In the embodiment of FIG. 7, logical channel 1 701 can transmit a packet using a PCell 711, an SCell 1 712, and an SCell 2 713, and logical channel 2 702 can transmit a packet using an SCell 3 714 and an SCell 4 715, paragraph 78).

Consider claim 7, and as applied to claim 1 above, Baek discloses wherein the at least one memory and the computer code are configured, with the at least one processor, to cause the apparatus to cause said data in said buffer associated with said deactivated duplicate link the duplicate RLC to be transmitted until one of: all of said data has been transmitted; and said duplicate link PDCP duplication is reactivated (If the RLC 2 has remaining packets that should be transmitted and the corresponding packets cannot be destroyed, the RLC 2 may also perform transmission of the corresponding remaining packets, paragraph 80).

Consider claim 8, and as applied to claim 1 above, Baek discloses a user equipment, UE, comprising the apparatus as claimed in any preceding claim, wherein said apparatus is provided in a wireless device claim 1 (FIG. 18 illustrates a terminal structure according to one embodiment of the disclosure, paragraph 130).	


determining that packet data layer convergence protocol, PDCP, duplication for a radio bearer is deactivated, wherein a radio bearer configured for PDCP duplication is associated with an original radio link control, RLC, and a duplicate RLC (in the case where only one RLC device can perform packet transmission due to the deactivation of packet duplication, Fig. 7 and paragraph 78); and 
responsive to deactivation of PDCP duplication for the radio bearer, mapping a logical channel associated with the duplicate RLC of the radio bearer to at least one active cell associated with the original RLC of the radio bearer such that data in a buffer associated with the duplicate RLC is transmitted on the logical channel to the at least one active cell (If packet duplication is deactivated in the embodiment of FIG. 7, only the RLC 1 701 may perform packet transmission. In this case, logical channel 1 may use all of the PCell 711, SCell 1 712, SCell 2 713, SCell 3 714, and SCell 4 715 to transmit a packet. That is, packet transmission may be carried out through all the activated cells. If the RLC 2 has remaining packets that should be transmitted and the corresponding packets cannot be destroyed, the RLC 2 may also perform transmission of the corresponding remaining packets. In this case, the packet transmission may be carried out through all activated cells in the same manner in the RLC 1, paragraphs 79-80).

Consider claim 11, and as applied to claim 9 above, Baek discloses determining if said buffer has data to be transmitted after said deactivation of said duplicate link PDCP duplication (If the RLC 2 has remaining packets that should be transmitted and the corresponding packets cannot be destroyed, paragraph 80).

Consider claim 14, and as applied to claim 9 above, Baek discloses further comprising causing said data in said buffer associated with said deactivated duplicate link the duplicate RLC to be transmitted until one of: all of said data has been transmitted; and said duplicate link PDCP duplication is reactivated (If the RLC 2 has remaining packets that should be transmitted and the corresponding packets cannot be destroyed, the RLC 2 may also perform transmission of the corresponding remaining packets, paragraph 80).


Consider claim 15, and as applied to claim 9 above, Baek discloses a computer program comprising computer executable code which when run causes the method of claim 9 to be performed (Baek discloses a terminal which may include a transceiver 1810, a controller 1820, and a memory 1830. In the disclosure, the controller may be defined as a circuit, an application-specific integrated circuit or at least one processor, paragraph 131; and that the controller 1820 may control the overall operation of a terminal, paragraph 133. Thus, Baek inherently discloses a computer program comprising computer executable code).

Consider claim 16, and as applied to claim 1, Baek discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine that PDCP duplication for a radio bearer is deactivated in response to deactivation of all of a plurality of active cells associated with 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jheng et al (US 20180279168 A1) discloses techniques for activating/deactivating PDCP duplication function. Vrzic et al (US 20180098250 A1) discloses the network providing the UE with criteria to determine when to activate /deactivate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642